In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1123V
                                     Filed: August 28, 2018
                                         UNPUBLISHED


    DALE DRECHSLER,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Brittany S. Cates, Faxon Law Group, New Haven, CT, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 12, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a consequence of the influenza (“flu”) vaccination he received on or about October 1,
2015. Petition at 1; Stipulation, filed August 23, 2018, at ¶ 4. Petitioner further alleges
that he suffered the residual effects of this injury for more than six months. Petition at 3;
Stipulation at ¶ 4. “Respondent denies that the flu vaccine caused petitioner’s alleged
GBS or any other injury and further denies that his current disabilities are a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on August 23, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $195,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN   THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

*************************

                                              •

                                              •
DALE DRECHSLER,
                                              •


       Petitioner,                            •

                                              •


v,
                                              *
                                                      No. 16-1123V (ECF)
                                              *
                                                      Chief Special Master
                                              •
                                                      NORA BETH DORSEY
SECRETARY OF HEALTH                           *

AND HUMAN SERVICES,                           '

                                              '

       Respondent                             *

*************************




                                          STIPULATION

       The parties hereby stipulate to the following matters:

        I. Petitioner, Dale Drechsler, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the trivalent influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table

(the ''Table"), 42 C.F.R. § I00.3 (a).

       2. Petitioner received a flu· vaccine on or about October I, 2015
                                                                       " .

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered Guillain�Barre Syndrome ("OBS") as a consequence

of the flu immunization he received on or about October I� 2015, and further alleges that he

suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.



                                            Page I of5
           6. Respondent dentes that the flu vaccine caused petitioner's alleged OBS or any other

injury and further denies that his current disabilities are a sequela ofa vaccine-related injury.

           7.   Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       ·   8.   As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l(a)(I ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

                    A Jump sum of$195,000.00 in the form of a check payable to petitioner,
                    representing compensation for all damages that would be available under 42
                    U.S.C. § 300aa-15(a).

           9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(!), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

           10. Petitioner and his attorney represent that they have ideiltffied to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa�l5(g), including State compensation programs� insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a prepaid basis.




                                                Page2 ofS
          It.   Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject to the

availability of sufficient statutory funds.

          12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated_ by a stri'ct construction of 42 U.S.C.

§ 300aa-l 5(a) and (d), and subject to the conditions of 4 2 U.S.C. § 300aa-15(g) and (h).

          13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury
                                 ,
Compensation Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out

o(. any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on -or

about October 112015, as alleged by petitioner in a petition for vaccine compen
                                                                              . sation filed on or

about September 12, 2016, in the United States Court of Federal Claims as petition No. 16-

l 123V.

          14. If petitioner should die prior to entry of judgment, this agreement shalJ be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                              Page3 of5
        15.   Jf the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

anci clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

a1nount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.   This Stipulation shaJI not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS or

any other injury or any of his current disabilities.

        18.   All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, adtninistrators, successors, and/or assigns.

                                      END OF STIPULATION




                                              Page 4 of5
Respectfully submitted,



PETITIONER:


Jj� �
DALE DRECHSLER


ATTORNEY OF RECORD FOR                               AUTHORIZED REPRESENTATIVE
PETITIONER:      �-----                              OF THE ATTORNEY GENERAL:



��                                                   �                      G-----
BRITTANY S. CATES, ESQ.
FAXON LAW GROUP, LLC
                                                     liiriJ   RINE E. REEVES
                                                     Deputy Director
59 Elm Street                                        Torts Branch
New Haven, CT 06510                                  Civil Division
Tel: 203-624-9500                                    U. S. Department of Justice
                                                     P. 0. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146



AUTHORIZED REPRESENTATIVE OF                         ATTORNEY OF RECORD FOR
THE SECRET ARY OF HEALTH AND                         RESPONDENT:
HUMAN SERVICES:




NARAYAN NAIR, M.D.
Director, Division of Injury                         Senior Trial Counsel
Compensation Programs                                Torts Branch, Civil Division
Healthcare Systems Bureau                            U.S. Department of Justice
Health Resources and Services Administration         P.O. Box 146
U.S. Department of Health                            Be njamin Franklin Station
and Human Services                                   Washington, D.C. 20044-0146
5600 Fishers Lane                                    Tel: (202) 616-4122
Parklawn Building, Stop-08N l 46B
Rockville, MD 20857


                                                     Dated:




                                        Page S of5